                Case 2:19-cr-00233-TLN Document 42 Filed 08/17/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00233-TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   JUAN CARLOS MARTINEZ CASTRO, and                   DATE: August 26, 2021
     SHANNON JEFFRIES,                                  TIME: 9:30 a.m.
15                                                      COURT: Hon. Troy L. Nunley
                                 Defendants.
16

17

18                                             STIPULATION

19         1.      By previous order, this matter was set for status on August 26, 2021.

20         2.      By this stipulation, the defendants now move to continue the status conference until

21 October 7, 2021, at 9:30 a.m., and to exclude time between August 26, 2021, and October 7, 2021, under

22 Local Code T4.

23         3.      The parties agree and stipulate, and request that the Court find the following:

24                 a)     Counsel for the defendants desire additional time consult with their clients, review

25         the discovery, conduct defense investigation and research, discuss potential resolution, and

26         otherwise prepare for trial.

27                 b)     Counsel for the defendants believe that failure to grant the above-requested

28         continuance would deny them the reasonable time necessary for effective preparation, taking into


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00233-TLN Document 42 Filed 08/17/21 Page 2 of 3


 1          account the exercise of due diligence.

 2                  c)     The government does not object to the continuance.

 3                  d)     Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                  e)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of August 26, 2021 to October 7,

 8          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 9          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

10          of the Court’s finding that the ends of justice served by taking such action outweigh the best

11          interest of the public and the defendant in a speedy trial.

12          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16

17    Dated: August 17, 2021                                  PHILLIP A. TALBERT
                                                              Acting United States Attorney
18

19                                                            /s/ JUSTIN L. LEE
                                                              JUSTIN L. LEE
20                                                            Assistant United States Attorney
21

22    Dated: August 17, 2021                                  /s/ HANNAH LABAREE
                                                              HANNAH LABAREE
23                                                            Counsel for Defendant
                                                              JUAN CARLOS MARTINEZ CASTRO
24
      Dated: August 17, 2021                                  /s/ CHRIS COSCA
25                                                            CHRIS COSCA
                                                              Counsel for Defendant
26                                                            SHANNON JEFFRIES
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00233-TLN Document 42 Filed 08/17/21 Page 3 of 3


 1

 2                                      FINDINGS AND ORDER

 3        IT IS SO FOUND AND ORDERED this 17th day of August, 2021.

 4

 5

 6

 7                                                    Troy L. Nunley
                                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
